Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 13, 2017

The Court of Appeals hereby passes the following order:

A18A0281. HOWELL F. WRIGHT v. NJUN HOLDING, LLC et al.

      Howell F. Wright filed this direct appeal from the trial court’s order awarding
OCGA § 9-15-14 attorney fees. Such awards, however, must be appealed by
application for discretionary review. See OCGA § 5-6-35 (a) (10); Jones v. Padgett,
186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Wright’s failure to comply with the
discretionary appeal procedure deprives this Court of jurisdiction to consider this
direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/13/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.